Per Curiam.

Article 15 of the Executive Law, described as the Law Against Discrimination (§ 290), defines such discrimination in employment as constitutes an unlawful employment practice (§ 296), and establishes a procedure whereby any person claiming to be aggrieved by an unlawful employment practice may file a complaint (§ 297). One of the commissioners is then designated to investigate, and if after investigation he determines “ that probable cause exists for crediting the allegations of the complaint ’ ’ he will attempt reconciliation and persuasion; or, “ if in his judgment circumstances so warrant ” he may issue and serve notice of a formal hearing before three members of the commission, at which testimony shall be taken under oath and transcribed. After the hearing the commission is required to state its findings of fact and to issue an order to cease and desist or an order dismissing the complaint. These orders, issued after full hearings before three commissioners sitting as the commission, are the only orders mentioned in section 297.
Section 298 provides for judicial review of “ such order” of the commission, upon the written transcript of the record upon the hearing. The court is given power to ‘ ‘ make and enter upon the pleadings, testimony, and proceedings set forth in such *516transcript ’ ’ an order enforcing, modifying or setting aside in whole or in part the order of the commission. The findings of the commission as to the facts are declared to be conclusive ‘1 if supported by sufficient evidence on the record considered as a whole”. Proceedings for review are required to be instituted within 30 days after the service of the order of the commission. No provision is made for judicial review of any intermediate decisions or determinations by any single commissioner.
Pursuant to the provisions of section 297, petitioner filed a complaint alleging that the rejection of his application for employment as a flight steward with Pan American World Airways System was motivated by racial discrimination. The commissioner who investigated found no probable cause for crediting the allegations of the complaint and dismissed the complaint without ordering any formal hearing. The determination of the investigating commissioner was sustained by the commission chairman. There was no order entered, there was no testimony taken under oath, no transcript, and no findings of fact. The commissioner merely declined to call a hearing, finding no warrant for proceeding further, and he notified petitioner of that fact by letter, informing him that the primary reason for his rejection was his “nebulous and inconsistent employment record ”.
Petitioner then commenced this proceeding under article 78 of the Civil Practice Act, seeking an order reviewing and annulling the commissioner’s determination which dismissed his complaint and denied him a hearing as provided in section 297. Special Term, upon the merits, denied the application.
We are barred at the threshold from any examination into the merits of petitioner’s contention that he should have been afforded a hearing by the commission on the allegations of his complaint. Section 298 of the Executive Law does not provide for judicial review of all acts of the commission, but only of such orders as are made by the commission after a formal hearing at which testimony is taken under oath. The context of the section indicates clearly that the judicial review therein contemplated does not extend to any acts or determinations of the commission not resulting in such final orders after formal hearing. The commissioner’s initial determination dismissing the complaint without a hearing was not such an order, since it is undisputed that the commission did not publish findings of fact or conclusions of law, nor did it hold any hearing at which testimony was taken under oath.
Since there is no specific provision in section 298 for judicial review of the determination presented here, we next inquire *517into whether it was the legislative intention to afford judicial review of such preliminary or intermediate determinations under article 78 of the Civil Practice Act, or whether the Legislature intended to limit review only to orders specified in section 298. The scope and standards of review set forth in section 298 for judicial review of the orders of the commission are those generally applicable to the review of all administrative determinations in article 78 proceedings (Matter of Holland v. Edwards, 307 N. Y. 38, 44; see, also, Report of the New York State Temporary Commission Against Discrimination which drafted the section (N. Y. Legis. Doc., 1945, No. 6, p. 33). It would be meaningless and unnecessary for the Legislature to prescribe for certain specified categories of determination the standards and procedures for judicial review contained in article 78 if it intended to allow the selfsame article 78 review for commission determinations of all types (Matter of Guardian Life Ins. Co. v. Bohlinger, 308 N. Y. 174).
Here, as in the Guardian Life case, there appears a careful and consistent legislative design to grant judicial review in certain specific situations and to preclude such review in others. The only possible construction of the related statutory provisions is that the express grant of the right of judicial review for certain orders bars similar review where the right has not been explicitly granted. All that is open to the courts in such circumstances is “ the duty to make certain that the administrative official has not acted in excess of the grant of authority given him by statute or in disregard of the standard prescribed by the legislature ” (Matter of Guardian Life Ins. Co. v. Bohlinger, supra, p. 183).
The Legislature has decreed that the initial judgment in determining whether the information disclosed by his investigation warrants a formal hearing must be exercised by the investigating commissioner alone; and that his decision is not reviewable by the courts. In making his initial determination that no probable cause existed for crediting the allegations of the complaint and proceeding with the procedures outlined in section 297, the commissioner followed the pattern prescribed by the Legislature. He may have used bad judgment in exercising his powers, and his determination may seem unsupported by the facts; but he acted within the grant of authority given him by the Legislature, and purported to apply its standards. Under the circumstances we do not reach the merits of this application, as did the court below, but we are constrained to modify the order appealed from by dismissing the petition upon these threshold considerations. No costs.